DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Specifically, figure 2 fails to disclose the units or structural aspects of the device as claimed, and merely discloses a block diagram or flowchart. The block diagram does not indicate the structural components of the claimed devices (e.g. units). The flowchart does not distinctly point out the steps performed by the device. Therefore, the reference figures “(1)-(7)” indicated in the figure must be shown or the feature canceled from the claims [also see 35 U.S.C. 112 rejection below]. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, 12 and 17-18 are objected to because of the following informalities:
Claim 1 recites the limitation “characterized by obtaining and processing of a signal characteristic of the head content”. It is recommended to amend the claim to read – characterized by obtaining and processing a signal characteristic of the head content–.
Claims 5 and 17 recite the limitation “and/or”, resulting in the creation of multiple interpretations of this and dependent claims based on the use of “and”, “or”, or both. Furthermore, claims 5 and 17 do not appear to be proper Markush type claims. It is suggested to replace all instances of “and/or” with either “and” alone or “or” alone. For the purposes of examination, the broadest reasonable interpretation was used.
Regarding claims 1, 12 and 18, the claims recite the limitations “a time series Avp (3),… a time series MICP (4),… in the signal MICP (5),… in the signal Avp (6)”. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). The flowchart disclosed in figure 2 appears to indicate the values being claimed. However, the specification discloses “The reference numbers refer to the figures” [0120] and proceeds to disclose the limitations in the immediate claims. Furthermore, there are disclosures in the specification of a reference character “(7)” in [0090] and [0127]-[0144], which is not claimed. This may create multiple interpretations of the claim limitations, e.g. as steps within the flowchart of figure 2 or as values indicated by figures 1, 3A-3J. It is recommended to amend the claims to either remove the reference characters or to include the reference character “(7)” to ensure a positive recitation of the claims. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1 recites the limitation “A device for determining a characteristic parameter …, wherein the device is configured to a. calculate the pulse amplitude Avp …, b. calculate the mean value MICP …, c. calculate the amplitude Arp …, d. calculate the amplitude AAvp …, e. calculate the characteristic parameter ...”; and
Similarly, claim 12 recites the limitation “the device comprises one or more units that is/are configured to a. calculate the pulse amplitude Avp …, b. calculate the mean value MICP …, c. calculate the amplitude Arp …, d. calculate the amplitude AAvp …, e. calculate the characteristic parameter...”
Because this/these claim limitation is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon review of the specification in regards to claims 1 and 12, the specification merely provides: 
“The device according to the invention can comprise said electrodes, these possibly being connected to the unit or units of the device according to the invention” [0050];
“the respective unit which carries out the calculation of the characteristic parameter is an analogue computing circuit, a digital arithmetic circuit or a program-controlled microprocessor circuit.” [0060];
“the device, as shown in FIG. 2 by way of example for the processing of the ICP as a block diagram, consists of a processing unit for an invasive or noninvasively obtained characteristic signal which contains units for the following evaluations” [0090], fig. 2;
but it is unclear based on the disclosed figure 2 and specification citations what device is being claimed.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Accordingly, claims 2-11 and 13-18 are also rejected by virtue of dependency upon claim 1 (or claim 12).
Regarding claim 1, the claim recites the limitations "a signal characteristic of the head content as an input" and “the characteristic signal”. There is insufficient antecedent basis for these limitations in the claim. Specifically, the “signal characteristic” is not defined or described in the immediate and depending claims. Upon review of the specification, there was no disclosure of a “signal characteristic of the head content as an input” aside from repeating the claim language. Similarly, it is unclear what “the characteristic signal” refers to based on the claim language, as drafted. The claim recites the aforementioned “a signal characteristic of the head content as an input” as well as “a characteristic parameter”, but there is no recitation of “a characteristic signal” that makes it distinctly clear which value is being particularly pointed out. Review of the specification discloses “a pressure signal or another characteristic signal which contains information about the pressure or the volume composition in the skull,” [0026]. It would appear based on the applicant’s disclosure that “the characteristic signal” refers to “a signal characteristic”, but one of ordinary skill in the art would still be unclear if the characteristic signal refers to the “a signal characteristic” or to another “characteristic signal.” Hence, claim 1 is rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter regarded as the invention. It is recommended to amend to distinctly and clearly indicate which signals are being claimed. For the purposes of examination, the broadest reasonable interpretation of the “signals” is taken.
Regarding claim 12, the claim recites the limitations “one or more units that is/are configured to a. calculate the pulse amplitude Avp …, b. calculate the mean value MICP …, c. calculate the amplitude Arp …, d. calculate the amplitude AAvp …, e. calculate the characteristic parameter...”, however claim 1 (upon which claim 12 depends) recites “the device is configured to a. calculate the pulse amplitude Avp …, b. calculate the mean value MICP …, c. calculate the amplitude Arp …, d. calculate the amplitude AAvp …, e. calculate the characteristic parameter ...” It is unclear, based on the claim as drafted, whether the “units” in claim 12 perform the calculation steps of the device recited in claim 1 or perform another set of calculation steps (i.e. repeating the calculations twice, once using the “device” and second using the “unit(s)”). Hence, claim 12 is rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter regarded as the invention. It is recommended to amend the claim to clearly point out which structures perform the functions being claimed.
Regarding claim 16, the term “particular” in the limitation “a particular combination of modulated and modulating wave” is a relative term which renders the claim indefinite (a similar consideration is given to the limitation “another combination” in the same claim). The term “particular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what the exact composition of the combination is based on the terms “particular”, and furthermore “another combination”. As drafted, one of ordinary skill in the art would be unable to distinguish the “particular combination” from “another combination” given the claim language. Hence, claim 16 is rejected under 35 U.S.C. 112(b) for failing to distinctly claim the subject matter which the inventor or a joint inventor claims as the invention.
Furthermore, regarding claim 16, the claim recites the limitation "the characteristic parameter of the head content".  There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 16 recites “Device for determining a characteristic parameter of the head content …”, however claim 1 (upon which claim 16 depends) also recites “A device for determining a characteristic parameter of the head content … calculate the characteristic parameter as an output value”. It is unclear, based on the claims as drafted, which “characteristic parameter” of those mentioned above is being claimed in claim 16 by the limitation "the characteristic parameter of the head content". Hence, claim 16 is rejected under 35 USC 112(b) as indefinite. In view of the above rejections, it is recommended to amend claim 16 to clearly and distinctly point out the subject matter that is being claimed. For the purposes of examination the broadest reasonable interpretations are taken.
	Regarding claim 17, the claim recites the limitations “to form the time series Avp by using … as the value for the time series Avp, and by using … as the value of the time series Avp” and similarly “to form the time series MICP by using … as the value for the time series MICP, and by using … as the value of time series MICP.” It is unclear, based on the claim as drafted, the distinction between “the value for the time series” or “the value of the time series” for either of the parameters claimed. The claim indicates that the time periods between local maxima and local minima, and vice versa, are used to form the time series parameters (e.g. MICP, Avp) but one of ordinary skill in the art would be unable to determine in which value to use. Hence, claim 17 is rejected under 35 USC 112(b) for failing to distinctly identify what is being claimed as the invention.
	Regarding claim 18, the claim invalid under 35 USC 112, second paragraph, since a claim which purports to be both machine and process is ambiguous and therefore does not particularly point out and distinctly claim the subject matter of the invention. Ex parte Lyell, 17 USPQ2d 1548 (1990). Specifically, MPEP 2173.05(p) under section (II) states “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” In that claim 18 is directed to the process rather than the apparatus of claim 1, these claims will not be further treated on the merits thereof. Hence, claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite.
Furthermore, regarding claims 1 and 12, the claim limitations “Claim 1 recites the limitation “A device for determining a characteristic parameter …, wherein the device is configured to a. calculate the pulse amplitude Avp …, b. calculate the mean value MICP …, c. calculate the amplitude Arp …, d. calculate the amplitude AAvp …, e. calculate the characteristic parameter ...”; and Claim 12 recites the limitation “the device comprises one or more units that is/are configured to a. calculate the pulse amplitude Avp …, b. calculate the mean value MICP …, c. calculate the amplitude Arp …, d. calculate the amplitude AAvp …, e. calculate the characteristic parameter...” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to clearly link the structure, material, or acts to the function. In particular, the specification merely states the claimed function of “calculating” is performed “by units” which may be “an analogue computing circuit, a digital arithmetic circuit or a program-controlled microprocessor circuit.” [0060] Further review of the specification and drawings disclosed do not clearly indicate the structures performing the functions claimed, nor the arrangement of the structures (e.g. “circuits”, etc.), nor logical algorithm steps that are specific to perform the “calculations”. The use of the term “units” is not adequate structure for performing the calculations because it does not clearly point out a particular structure for performing the function. One of ordinary skill in the art would not be able to determine how the various “units” or “circuits” process the signal obtained by the electrodes, as disclosed in the specification [0050]. Furthermore, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed function. 
Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, the broadest reasonable interpretation has been taken.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, and 10-18 (and alternatively 13) are rejected under 35 U.S.C. 103 as being unpatentable over obviousness by Mourad et al (US2006/0079773 A1, 2006-04-13) (hereinafter “Mourad”) as provided by applicant.
	Regarding claim 1, Mourad teaches a device for determining a characteristic parameter of the head content of humans and other mammals characterized by obtaining and processing of a signal characteristic of the head content as an input (“systems of the present invention relates to assessment and monitoring of various clinical parameters, including ICP, as a function of properties of CNS tissue that are related to intrinsic and/or induced tissue displacements, or associated biological responses, at target tissue sites.” [0067], figs. 1A-3 and assoc par; the invention uses ultrasound systems to identify clinical parameters of the brain (e.g. properties of central nervous system (CNS) tissue such as the brain) [0059]-[0067] [see fig. 2 reproduced below]), 

    PNG
    media_image1.png
    613
    889
    media_image1.png
    Greyscale

The device applies ultrasound to and receives reflections from the brain of a human subject (boxed) (Mourad fig. 2, annotated)
wherein the device is configured to
	a. calculate the pulse amplitude Avp of each individual period or half period of a modulated wave of the characteristic signal and to generate a signal Avp or a time series Avp (3) (“Exemplary acoustic scatter or emission data that are related to tissue properties include: changes in scatter or acoustic emission, including changes in the amplitude of acoustic signals … changes in the primary and/or other maxima and/or minima amplitudes of an acoustic signal within a cardiac and/or respiratory cycle” [0073], figs. 1A-1B and assoc par; “the acoustic sources may be phase and/or frequency modulated to produce oscillation of the tissue at a desired target tissue location” [0154]; acoustic waves transmitted to skull and brain may be modulated and induce acoustic scatter that can be collected and processed to derive intracranial pressure (i.e. the characteristic signal) and generate a graphical display of amplitudes within a cardiac cycle [see figs. 1A-1B reproduced below]),
	b. calculate the mean value MICP for each single period or half period of the modulated wave of the characteristic signal and generate a signal MICP or a time series MICP (4) (“Supplemental data, such as noninvasive measures of mean and/or continuous arterial blood pressure and tracking of the cardiac and/or respiratory cycles, may be used in combination with acoustic data to assess ICP and other clinical parameters or tissue conditions” [0074]; “the acoustic sources may be phase and/or frequency modulated to produce oscillation of the tissue at a desired target tissue location” [0154]; mean continuous arterial blood pressure (i.e. MICP) is derived over the cardiac cycle), 
	c. calculate the amplitude Arp of a modulating wave in the time series MICP or in the signal MICP (5) (“Exemplary acoustic scatter or emission data that are related to tissue properties include: changes in scatter or acoustic emission, including changes in the amplitude of acoustic signals … changes in the primary and/or other maxima and/or minima amplitudes of an acoustic signal within a cardiac and/or respiratory cycle” [0073], figs. 1A-1B and assoc par; “Supplemental data, such as noninvasive measures of mean and/or continuous arterial blood pressure and tracking of the cardiac and/or respiratory cycles, may be used in combination with acoustic data to assess ICP and other clinical parameters or tissue conditions” [0074]; the amplitudes of the scattered modulated wave are derived over the respiratory cycle (i.e. amplitude of a modulating wave), including the amplitude of the mean arterial blood pressure over the respiratory cycle (e.g. as supplemental data combined with acoustic data) [see figs. 1A-1B reproduced below]), 
	d. calculate the amplitude AAvp of the modulating wave in the time series Avp or in the signal Avp (6) (“Exemplary acoustic scatter or emission data that are related to tissue properties include: changes in scatter or acoustic emission, including changes in the amplitude of acoustic signals … changes in the primary and/or other maxima and/or minima amplitudes of an acoustic signal within a cardiac and/or respiratory cycle” [0073], figs. 1A-1B and assoc par; the amplitudes of the scattered modulated wave are derived over the respiratory cycle (i.e. amplitude of a modulating wave) [see figs. 1A-1B reproduced below]), 

    PNG
    media_image2.png
    236
    466
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    267
    517
    media_image3.png
    Greyscale

The respiratory and vascular pulses are indicated by the figure 1A, the shape of the resulting pressure wave can be scene magnified by figure 2B (Mourad figs. 1A-1B, modified)
	e. calculate the characteristic parameter as an output value using at least one or more of the quantities: Avp, Arp, AAvp (“multiple displacements or emissions on variable time scales that are short with respect to the natural relaxation time of the tissue may be produced using a rapid succession of ultrasound pulses … This embodiment is useful when the ratio of the amplitudes of the first and second displacements, or the ratio of the frequencies associated with the emissions, with the same radiation pressure, do not equal one” [0165]; the ratio of amplitudes (i.e. characteristic parameter) are calculated for acoustic signals detected from both cardiac and respiratory pulses, and used to assess changes caused by the displacement and changes in blood-flow velocity [0165]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments taught by Mourad resulting in a modified device which calculates the amplitudes and mean value using modulated and modulating waves, and subsequently calculates the characteristic parameter as claimed. It is known that differences in ICP or ABP may be assessed by acquiring acoustic scatter data relating to intrinsic tissue displacements, or associated biological responses, from sites in the brain. The ability to localize sites having different tissue stiffness properties is useful for localizing and identifying tissue having “abnormal” compliance properties, and may be used to diagnose and monitor conditions (e.g. Alzheimer's disease, multiple sclerosis, tumors and other intra-cranial masses, etc.) (Mourad [0079]). The amount by which a given pair of displacements or emissions differ from one another, or can change the local blood supply or velocity should be related at least to the local medical compliance of the brain (i.e. its capacity to absorb additional changes in intracranial fluid volume without excessive values of ICP), as well as to ICP. An advantage of comparing the ratio of amplitudes is that calibration of the environment is not necessary; using this technique, one does not need to know the applied radiation pressure (Mourad [0165]). 
	Regarding claim 2, Mourad teaches a device according to claim 1, 
	further teaching the characteristic parameter is a dimensionless parameter (“the ratio of the amplitudes of the first and second displacements, or the ratio of the frequencies associated with the emissions, with the same radiation pressure, do not equal one.” [0165]; amplitudes have the same dimensions, hence the ratios between identical parameters (e.g. amplitudes, frequencies, etc.) are interpreted as dimensionless values).
	Regarding claim 3, Mourad teaches a device according to claim 1, 
	further teaching the characteristic parameter is a quotient or comprises a quotient (“the ratio of the amplitudes of the first and second displacements, or the ratio of the frequencies associated with the emissions, with the same radiation pressure, do not equal one.” [0165]; a ratio is a quotient, comparing two quantities by division).
	Regarding claim 4, Mourad teaches a device according to claim 1, 
	further teaching the characteristic parameter is a quotient comprising the quantities Avp and AAvp (changes in the primary and/or other maxima and/or minima amplitudes of an acoustic signal within a cardiac and/or respiratory cycle” [0073], figs. 1A-1B and assoc par; “the ratio of the amplitudes of the first and second displacements, or the ratio of the frequencies associated with the emissions, with the same radiation pressure, do not equal one.” [0165]; ratio of the amplitudes of cardiac and respiratory signals is calculated [see claim 1, 3 rejections])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments taught by Mourad resulting in a modified device which calculates the characteristic parameter as claimed. The ability to localize sites having different tissue stiffness properties is useful for localizing and identifying tissue having “abnormal” compliance properties, and may be used to diagnose and monitor conditions (e.g. Alzheimer's disease, multiple sclerosis, tumors and other intra-cranial masses, etc.) (Mourad [0079]). An advantage of comparing the ratio of amplitudes is that calibration of the environment is not necessary; using this technique, one does not need to know the applied radiation pressure (Mourad [0165]). 
	Regarding claim 5, Mourad teaches a device according to claim 1, 
	further teaching the characteristic parameter is a quotient comprising the quantities HF and/or AF, where HF is the heart rate and AF is the respiratory rate (“the ratio of the maximum amplitude to that of the mean or variance of subsequent oscillations within a cardiac cycle… Additional data, such as ABP measurements and/or respiration data, may be collected and used, with the acoustic data, … Additional data, such as ABP measurements and/or respiration data, may be collected and used, with the acoustic data, to make various assessments and determinations of ICP, CPP, autoregulation status or capacity, and the like” [0089]; ABP measurements and/or respiration data (i.e. quantities HF and/or AF) are collected and used with the acoustic data e.g. ratio of maximum amplitude (i.e. characteristic parameter is a quotient) [see claim 1, 4 rejections]).
	Regarding claim 6, Mourad teaches a device according to claim 1,
	further teaching the quotient (RAQ) is proportional to or equal to one of the following expressions: Arp/AAvp, Arp/(AAvp/AF), Arp/(AAvp*HF), Arp/(AAvp*(HF/AF)) (“Alternatively or additionally, relationships between the major and minor intrinsic oscillations of CNS tissue within a cardiac cycle, or within a cardiac cycle as modulated by one or more respiratory cycles, are empirically related to ICP. Additional properties of the intrinsic tissue displacement that may be determined and related to tissue properties include: various components of amplitude, such as maximum amplitude within a cardiac cycle, the ratio of the maximum amplitude to that of the mean or variance of subsequent oscillations within a cardiac cycle” [0089], fig. 1A and assoc par; “multiple displacements or emissions on variable time scales that are short with respect to the natural relaxation time of the tissue may be produced using a rapid succession of ultrasound pulses … This embodiment is useful when the ratio of the amplitudes of the first and second displacements, or the ratio of the frequencies associated with the emissions, with the same radiation and cardiac pulses pressure, do not equal one” [0165]; the quotient (i.e. ratio) is calculated between amplitudes of the mean over a cardiac cycle and the amplitude of pulse over respiratory cycle [0089] [see claim 1, 3 rejections; fig. 1A reproduced below]).

    PNG
    media_image4.png
    288
    466
    media_image4.png
    Greyscale

Ratio of amplitude of respiratory pulses (boxed) and amplitude of the mean is derived (Mourad fig. 1A, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments taught by Mourad resulting in a modified device which calculates the quotient RAQ. The ability to localize sites having different tissue stiffness properties is useful for localizing and identifying tissue having “abnormal” compliance properties, and may be used to diagnose and monitor conditions (e.g. Alzheimer's disease, multiple sclerosis, tumors and other intra-cranial masses, etc.) (Mourad [0079]). The amount by which a given pair of displacements or emissions differ from one another, or can change the local blood supply or velocity should be related at least to the local medical compliance of the brain (i.e. its capacity to absorb additional changes in intracranial fluid volume without excessive values of ICP), as well as to ICP. An advantage of comparing the ratio of amplitudes is that calibration of the environment is not necessary; using this technique, one does not need to know the applied radiation pressure (Mourad [0165]). 
	Regarding claim 7, Mourad teaches a device according to claim 1, 
	further teaching the characteristic signal is the directly measured pressure in the head (“The non-invasive methods and systems of the present invention for assessing intrinsic or extrinsic CNS tissue displacements over the course of the cardiac and/or respiratory cycle(s), as described above, may be substituted for the more conventional, invasive methods and systems for assessing ICP, CPP and/or autoregulation” [0081]; “changes in properties of a human brain over time, measured in situ, using ultrasound techniques according to the present invention” [0193], figs. 1A-1B, 6B-D and assoc par; directly measured pressure is interpreted as use of invasive means to derive the characteristic signal, the prior art device may substitute invasive techniques to directly measure intracranial pressure [see figs. 1A, 6B reproduced below]).

    PNG
    media_image2.png
    236
    466
    media_image2.png
    Greyscale

    PNG
    media_image5.png
    240
    572
    media_image5.png
    Greyscale

The ICP may be derived using invasive techniques as the input for further calculations (Mourad figs. 1A, 6B, modified)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments taught by Mourad resulting in a modified device which derives the characteristic signal using invasive means. It is known that differences in ICP or ABP may be assessed by acquiring acoustic scatter data relating to intrinsic tissue displacements, or associated biological responses, from sites in the brain (Mourad [0079]). In select patient populations, invasive arterial catheters are used. Such catheters are very reliable and provide the most accurate, continuous measure of ABP (Mourad [0037]).
	Regarding claim 10, Mourad teaches a device according to claim 1, 
	further teaching the characteristic signal is the transit time of an ultrasonic signal which is passed through the skull (“In a transmission mode, an ultrasound transmitter is placed on one side of an object and the sound is transmitted through the object to an ultrasound receiver.” [0007]; “Short pulses of high frequency ultrasound may be used, for example, to identify the temporal distance from the acoustic source to the edges of biological structures having different properties, such as bone, fluid, dura matter, brain tissue, and the like. With knowledge of the sound speed in each type of biological structure and the temporal distance traveled by each pulse, the thickness of each section can be measured.” [0151]; temporal distance (i.e. transit time) of an ultrasound pulse measures duration of pulse from a transmitter through the skull and into a receiver on another side [0151] [see claim 1 rejection]).
	 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments taught by Mourad resulting in a modified device which applies ultrasound through the skull of the subject and determines the transit time. The ability to localize sites having different tissue stiffness properties is useful for localizing and identifying tissue having “abnormal” compliance properties, and may be used to diagnose and monitor conditions (e.g. Alzheimer's disease, multiple sclerosis, tumors and other intra-cranial masses, etc.) (Mourad [0079]). The amount by which a given pair of displacements or emissions differ from one another, or can change the local blood supply or velocity should be related at least to the local medical compliance of the brain (i.e. its capacity to absorb additional changes in intracranial fluid volume without excessive values of ICP), as well as to ICP (Mourad [0165]). 
	Regarding claim 11, Mourad teaches a device according to claim 1, 
	further teaching the characteristic signal is the transit time of an ultrasonic signal which is reflected from the interior of the skull (“Ultrasound sources and detectors may be employed in a transmission mode, or in a variety of reflection or scatter modes, including modes that examine the transference of pressure waves into shear waves, and vice versa.” [0073]; “a given volume of tissue is insonated with a waveform having a specific frequency and amplitude, and the time or phase shift of a reflected ultrasound signal is used to calculate intrinsic tissue displacements” [0151]; ultrasound may be transmitted and received at a single location to detect signals reflected or backscattered or echoed or emitted from the tissue (i.e. the interior of the skull), and the time of the reflected signal used to calculate displacements [0116]-[0118], [0151] [see claim 10 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments taught by Mourad resulting in a modified device which applies ultrasound into the skull of the subject and determines the transit time of received reflections. It is known that differences in ICP or ABP may be assessed by acquiring acoustic scatter data relating to intrinsic tissue displacements, or associated biological responses, from sites in the brain. The ability to localize sites having different tissue stiffness properties is useful for localizing and identifying tissue having “abnormal” compliance properties, and may be used to diagnose and monitor conditions (e.g. Alzheimer's disease, multiple sclerosis, tumors and other intra-cranial masses, etc.) (Mourad [0079]).
	Regarding claim 12, Mourad teaches a device according to claim 1, 
	further teaching the device comprises one or more units (“Controller 20 preferably has the capability of data acquisition, storage and analysis.” [0120]; controllers (i.e. units) are a processor that can performed the required calculations [0120]-[0123] [0203]-[0205] [see claim 1 rejection, fig. 2 reproduced below]) that is/are configured to 

    PNG
    media_image6.png
    613
    889
    media_image6.png
    Greyscale

Controller 20, 30 (boxed) perform the calculations and control functions of the device (Mourad fig. 2, annotated)
	a. calculate the pulse amplitude Avp of each individual period of the modulated wave of the characteristic signal and to generate a signal Avp or a time series Avp (3), b. calculate the mean value MICP for each individual period of the modulated wave of the characteristic signal and generate a signal MICP or a time series MICP (4), c. calculate the amplitude Arp of a modulating wave in the time series MICP or in the signal MICP (5), d. calculate the amplitude AAvp of the modulating wave in the time series Avp or in the signal Avp (6), e. calculate the characteristic parameter as an output value using at least one or more of the quantities: Avp, Arp, AAvp ([Claim limitations “a.” through “e.” repeat claim language that is addressed using same logic as in claim 1 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments taught by Mourad resulting in a modified device which calculates the amplitudes and mean value using modulated and modulating waves, and subsequently calculates the characteristic parameter using processing units. The amount by which a given pair of displacements or emissions differ from one another, or can change the local blood supply or velocity should be related at least to the local medical compliance of the brain (i.e. its capacity to absorb additional changes in intracranial fluid volume without excessive values of ICP), as well as to ICP (Mourad [0165]). Furthermore, contemporary systems can be readily combined providing the processing and simultaneous display for monitoring parameter thresholds (Mourad [0203]-[0205]).
	Regarding claim 13, Mourad teaches a device according to claim 12, 
	further teaching the respective unit is an analog computing circuit, a digital arithmetic circuit or a program-controlled microprocessor circuit (“an integrated unit that combines the above two components and a processor may be assembled using available commercial components, thus providing simultaneous displays of ABP, ICP, and autoregulation” [0205]; processors (i.e. digital arithmetic circuit, microprocessor circuit, etc.) are used to process the signals and derive the parameters [0203]-[0205]). 
	Regarding claim 14, Mourad teaches a device according to claim 1, 
	further teaching the modulated wave is one of the periodic waves from the group of B-waves, C-waves, respiratory waves, heartbeat-induced waves (“a single transducer may be used to emit interrogation signal(s) for measuring intrinsic tissue displacements when operating at a first frequency, a first pulse repetition rate and a first intensity;” [0118]; “Acoustic interrogation pulses, for example, may have a typical frequency between 0.5 and 15 MHz, use from 1-50 cycles per pulse, consist of 3-10,000 pulses per second, and have a time-averaged intensity of less than 0.5 W/cm2.” [0119]; “The stripping method is accomplished by first sending a pulse of sound, having a known amplitude and high frequency, from the transducer, through a well-characterized coupling medium, towards the skin or skin/fat/muscle complex, depending on the wavelength of the palpation pulse (the former if the palpation pulse is of relatively high frequency, the latter if it is of relatively low frequency).” [0152]; the acoustic interrogation pulse (i.e. a modulated wave) is periodically transmitted to the subject at a high frequency e.g. between 0.5 and 15 MHz (i.e. C-waves, heartbeat-induced waves, etc.) [0118]-[0119]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments taught by Mourad resulting in a modified device utilizing modulated waves at the periodic frequencies as claimed. The amount by which a given pair of displacements or emissions differ from one another, or can change the local blood supply or velocity should be related at least to the local medical compliance of the brain (i.e. its capacity to absorb additional changes in intracranial fluid volume without excessive values of ICP), as well as to ICP (Mourad [0165]).
	Regarding claim 15, Mourad teaches a device according to claim 1, 
	further teaching the modulating wave is one of the periodic waves from the group of A-waves, B-waves, C-waves, respiratory waves, which has a lower frequency than the modulated wave (“In general, acoustic interrogation pulses have larger peak positive pressure, have a higher frequency, and are shorter than acoustic palpation pulses…Acoustic palpation signals may, for example, have a frequency of from 0.5 to 10 MHz, consist of long tone bursts of from 0.1-100 ms, consist of 1-100 pulses per second” [0119]; The stripping method is accomplished by first sending a pulse of sound, having a known amplitude and high frequency, from the transducer, through a well-characterized coupling medium, towards the skin or skin/fat/muscle complex, depending on the wavelength of the palpation pulse (the former if the palpation pulse is of relatively high frequency, the latter if it is of relatively low frequency).” [0152]; acoustic palpation pulses (i.e. modulating waves) are periodic ultrasound waves with a lower frequency than the modulated wave [0118]-[0119], [0151]-[0152]).	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments taught by Mourad resulting in a modified device utilizing modulating waves at the lower frequencies than those used in the modulated waves. This technique enables a user to determine values of the impedance mismatch between adjacent tissues by administering a series of pulses, and to refine the values for sound speed or density of the tissues of interest (Mourad [0152]). The amount by which a given pair of displacements or emissions differ from one another, or can change the local blood supply or velocity should be related at least to the local medical compliance of the brain (i.e. its capacity to absorb additional changes in intracranial fluid volume without excessive values of ICP), as well as to ICP (Mourad [0165]).
	Regarding claim 16, Mourad teaches a device for determining a characteristic parameter of the head content of humans and other mammals characterized by the extraction and evaluation of a head content characteristic signal (“systems of the present invention relates to assessment and monitoring of various clinical parameters, including ICP, as a function of properties of CNS tissue that are related to intrinsic and/or induced tissue displacements, or associated biological responses, at target tissue sites.” [0067], figs. 1A-3 and assoc par; [see claim 1 rejection]), comprising 
	a first device according to claim 1 and a second device according to claim 1 ([see claim 1 rejection]), wherein the first device is characterized by a particular combination of modulated and modulating wave, and wherein the second device is characterized by another combination of modulated and modulating wave (“When multiple acoustic sources are used, each source is operated by a controller, amplifier and function generator, but operation of the separate acoustic sources is controllable using a centralized control system.” [0126]; “the frequency and/or phase of multiple acoustic sources may be modulated to produce the desired maximum oscillation of target tissue, which itself can be determined as the PRF or frequency of the palpation is scanned through a range of values” [0170]; multiple acoustic sources with multiple respective controllers (i.e. a first device, a second device) may be used to insonify the target location at different intensities – interpreted as one acoustic source providing interrogating pulses at a higher frequency than the second source e.g., 15 MHz vs 10 MHz (i.e. a particular modulated and modulating wave and another combination of modulated and modulating wave) [0118]-[0119] [see claim 1, 14-15 rejections]), and wherein 
	the characteristic parameter of the head content is formed by the quotient of the output value of the first device and the output value of the second device (“the ratio of the maximum and/or minimum amplitude to that of the mean or variance or distribution of subsequent oscillations within a cardiac cycle, changes in temporal or spatial variance of scattered or emitted signals at different times in the same location and/or at the same time in different locations” [0073]; “In this embodiment, application of a first pulse of acoustic radiation force produces a well-defined tissue deformation or emission and, at a predetermined time during the displacement, a second acoustic force is applied, …the ratio of the amplitudes of the first and second displacements, or the ratio of the frequencies associated with the emissions,” [0165]; the devices receive signals from different locations or times and may compare the ratios of the different amplitudes (i.e. the quotient of ratios) [see 35 U.S.C. 112(b) rejection above; claim 1, 3 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Mourad resulting in a combination of multiple devices which operate using different modulation. It is known that differences in ICP or ABP may be assessed by acquiring acoustic scatter data relating to intrinsic tissue displacements, or associated biological responses, from sites in the brain. The ability to localize sites having different tissue stiffness properties is useful for localizing and identifying tissue having “abnormal” compliance properties, and may be used to diagnose and monitor conditions (e.g. Alzheimer's disease, multiple sclerosis, tumors and other intra-cranial masses, etc.) (Mourad [0079]). The amount by which a given pair of displacements or emissions differ from one another, or can change the local blood supply or velocity should be related at least to the local medical compliance of the brain (i.e. its capacity to absorb additional changes in intracranial fluid volume without excessive values of ICP), as well as to ICP. An advantage of comparing the ratio of amplitudes is that calibration of the environment is not necessary; using this technique, one does not need to know the applied radiation pressure (Mourad [0165]). 
	Regarding claim 17, Mourad teaches the device according to claim 1, 
	further teaching the device is configured to form the time series Avp by using for the time period from a local minimum to a subsequent local maximum of the modulated wave of the characteristic signal the difference between the local maximum and the local minimum as the value for the time series Avp, and by using for the ensuing time period between the local maximum and the subsequent local minimum of the modulated wave of the characteristic signal the difference between the local maximum and the subsequent local minimum as the value of the time series Avp (“This new waveform, α, can be generated by integrating the amplitude of the backscatter over a finite epoch (such as the cardiac cycle, measured with ECG tracing) and normalizing this by the time period of the epoch” [0134], fig. 1A and assoc par; the epoch (i.e. difference between the local maximum and local minimum) possesses a time period used to normalize the amplitude [see fig. 1A reproduced below]), 
	and/or to form the time series MICP by using for the time period between a local minimum and the subsequent local maximum of the modulated wave of the characteristic signal the average value between the local maximum and the local minimum as the value for the time series MICP, and by using for the subsequent time period between the local maximum and the subsequent local minimum of the modulated wave of the characteristic signal the average value between the local maximum and the subsequent local minimum as the value of time series MICP (“Since the backscatter signal is related to the arterial pulse wave, a can be normalized to the MAP (as defined above), to produce a waveform β” [0134], fig. 1A and assoc par; note examiner has taken an “or” interpretation of “and/or” [see claim objections above], mean arterial pressure (MAP) is directly related to the intracranial pressure and may be used to further normalize the amplitude derived from the epoch/time period [see fig. 1A reproduced below]).

    PNG
    media_image7.png
    294
    466
    media_image7.png
    Greyscale

The time period of epochs (dotted lines) are used to normalize the amplitudes of the received signal (Mourad fig. 1A, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Mourad to form the time series parameters using the time periods between local maxima and minima. The amount by which a given pair of displacements or emissions differ from one another, or can change the local blood supply or velocity should be related at least to the local medical compliance of the brain (i.e. its capacity to absorb additional changes in intracranial fluid volume without excessive values of ICP), as well as to ICP. An advantage of comparing the ratio of amplitudes is that calibration of the environment is not necessary; using this technique, one does not need to know the applied radiation pressure (Mourad [0165]). 
	Regarding claim 18, Mourad teaches a method for determining a characteristic parameter of the head content of humans and other mammals using a device according to claim 1 (“A method for assessing a physiological parameter of a target tissue” [clm 1]; [see claim 1 rejection]), comprising the steps: 
	a. calculating the pulse amplitude Avp of each individual period or half period of a modulated wave of the characteristic signal and generating a signal Avp or a time series Avp (3) (“Exemplary acoustic scatter or emission data that are related to tissue properties include: changes in scatter or acoustic emission, including changes in the amplitude of acoustic signals … changes in the primary and/or other maxima and/or minima amplitudes of an acoustic signal within a cardiac and/or respiratory cycle” [0073], figs. 1A-1B and assoc par; “the acoustic sources may be phase and/or frequency modulated to produce oscillation of the tissue at a desired target tissue location” [0154]; [see claim 1 rejection]), 
	b. calculating the average value MICP for each individual period or half period of the modulated wave of the characteristic signal and generating a signal MICP or a time series MICP (4) (“Supplemental data, such as noninvasive measures of mean and/or continuous arterial blood pressure and tracking of the cardiac and/or respiratory cycles, may be used in combination with acoustic data to assess ICP and other clinical parameters or tissue conditions” [0074]; “the acoustic sources may be phase and/or frequency modulated to produce oscillation of the tissue at a desired target tissue location” [0154]; [see claim 1 rejection]), 
	c. calculating the amplitude Arp of a modulating wave in the time series MICP or in the signal MICP (5) (“Exemplary acoustic scatter or emission data that are related to tissue properties include: changes in scatter or acoustic emission, including changes in the amplitude of acoustic signals … changes in the primary and/or other maxima and/or minima amplitudes of an acoustic signal within a cardiac and/or respiratory cycle” [0073], figs. 1A-1B and assoc par; “Supplemental data, such as noninvasive measures of mean and/or continuous arterial blood pressure and tracking of the cardiac and/or respiratory cycles, may be used in combination with acoustic data to assess ICP and other clinical parameters or tissue conditions” [0074]; [see claim 1 rejection]), 
	d. calculating the amplitude AAvp of the modulating wave in the time series Avp or in the signal Avp (6) (“Exemplary acoustic scatter or emission data that are related to tissue properties include: changes in scatter or acoustic emission, including changes in the amplitude of acoustic signals … changes in the primary and/or other maxima and/or minima amplitudes of an acoustic signal within a cardiac and/or respiratory cycle” [0073], figs. 1A-1B and assoc par; [see claim 1 rejection]), 
	e. calculating the characteristic parameter using at least one or more of the following variables: Avp, Arp, AAvp (“multiple displacements or emissions on variable time scales that are short with respect to the natural relaxation time of the tissue may be produced using a rapid succession of ultrasound pulses … This embodiment is useful when the ratio of the amplitudes of the first and second displacements, or the ratio of the frequencies associated with the emissions, with the same radiation pressure, do not equal one” [0165]; [see claim 1 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments taught by Mourad resulting in a method for calculating the amplitudes and mean value using modulated and modulating waves, and subsequently calculating the characteristic parameter. It is known that differences in ICP or ABP may be assessed by acquiring acoustic scatter data relating to intrinsic tissue displacements, or associated biological responses, from sites in the brain. The ability to localize sites having different tissue stiffness properties is useful for localizing and identifying tissue having “abnormal” compliance properties, and may be used to diagnose and monitor conditions (e.g. Alzheimer's disease, multiple sclerosis, tumors and other intra-cranial masses, etc.) (Mourad [0079]). The amount by which a given pair of displacements or emissions differ from one another, or can change the local blood supply or velocity should be related at least to the local medical compliance of the brain (i.e. its capacity to absorb additional changes in intracranial fluid volume without excessive values of ICP), as well as to ICP. An advantage of comparing the ratio of amplitudes is that calibration of the environment is not necessary; using this technique, one does not need to know the applied radiation pressure (Mourad [0165]). 

Claims 8-9 (and as an alternative claim 13) are rejected under 35 U.S.C. 103 as being unpatentable over Mourad, in view of Wagner (US2013/0223709 A1, 2013-08-29) (hereinafter “Wagner”).
Regarding claim 8, Mourad teaches a device according to claim 1, further teaching the use of invasive means, e.g. sensors attached directly to the skull ([see claim 7 rejection]), 
	but Mourad fails to explicitly teach the use of electrodes attached to the skull to measure electrical impedance. Applicant should note that Mourad discloses a method taught by Yang et al for continuous monitoring of blood pressure by measuring electrical impedance ([0045]).
	However, in the same field of endeavor, Wagner teaches systems for monitoring tissue and detecting a condition that include at least one energy source, a transduction unit, and a pattern recognition component that compares impedance signatures ([0005], fig. 3 and assoc par),
	further teaching a characteristic signal is the electrical impedance of the skull, which is obtained by electrodes externally attached to the skull (“the system is integrated with additional diagnostic equipment, such as devices to measure intracranial pressure (ICP)” [0005]; “Electrodes are connected to different areas of a person's head. … Along the same electrodes (or separate electrodes in approximately the same scalp region) voltage measurements are made across the region of scalp and underlying brain tissue. These obtained values are used to calculate impedance” [0073], fig. 3 and assoc par; electrical impedance across the subject’s scalp and underlying brain tissue using electrodes connected to the subject’s head (i.e. attached to the skull) [see fig. 3 reproduced below]).

    PNG
    media_image8.png
    384
    549
    media_image8.png
    Greyscale

Electrodes are attached to the human head and an electrical impedance across brain tissue is detected (Wagner fig. 3)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the device taught by Mourad with the electrodes and detecting electrical impedance as taught by Wagner. It is known that differences in ICP or ABP may be assessed by acquiring acoustic scatter data relating to intrinsic tissue displacements, or associated biological responses, from sites in the brain (Mourad [0079]). When the brain tissue is subject to trauma (e.g. a traumatic brain injury) or afflicted with a condition (e.g. a stroke or cancer), the impedance of that tissue changes over time, and the impedance change is unique to the condition that afflicts the tissue. Applying the claimed modifications may enable the device to make use of unique impedance signatures for determining injury type and severity (Wagner [0004]).
	Regarding claim 9, Mourad teaches a device according to claim 1, further teaching the invasive means ([see claim 7, 8 rejection]),
	but Mourad fails to explicitly teach the use of electrodes attached to the skull to measure electrical capacitance.
	However, in the same field of endeavor, Wagner teaches the characteristic signal is the electrical capacitance of the skull, which is obtained by electrodes externally attached to the skull (“Dependent on the energy type, numerous methods can be employed to make contact (direct (e.g., implanted electrode) and/or indirect(inductive)) with the tissue(s) under investigation and serve as the recording point of the energy distribution in the tissue(s), such as for example using: body surface electrodes (polarizable or non-polarizable electrodes) … capacitive or conductive electrodes;” [0038]; “Other material properties can be tracked/analyzed to diagnose a condition in a tissue, including: …electrical permittivity, electrical conductivity, electrical capacitance, electrical inductance, magnetic permeability, inductive properties, resistive properties, capacitive properties, impedance properties” [0044]; material properties of brain tissue, including electrical capacitance, can be detected by the device using electrodes [see claim 8 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the device taught by Mourad with the electrodes and detecting electrical capacitance as taught by Wagner. It is known that differences in ICP or ABP may be assessed by acquiring acoustic scatter data relating to intrinsic tissue displacements, or associated biological responses, from sites in the brain (Mourad [0079]). When the brain tissue is subject to trauma (e.g. a traumatic brain injury) or afflicted with a condition (e.g. a stroke or cancer), the impedance of that tissue changes over time, and the impedance change is unique to the condition that afflicts the tissue. Applying the claimed modifications may enable the device to make use of unique impedance signatures for determining injury type and severity (Wagner [0004]).
	Alternatively regarding claim 13, Mourad teaches the device according to claim 12, and the circuits according to claim 13 (“an integrated unit that combines the above two components and a processor may be assembled using available commercial components, thus providing simultaneous displays of ABP, ICP, and autoregulation” [0205]; [see prior 35 U.S.C. 103 claim 13 rejection]);
	Although Mourad teaches all the limitations of claim 13 as shown above, if in an interpretation, one argues (or interprets differently) that Mourad does not teach the circuitry, below is an alternative rejection in addition to the above.
	In the same field of endeavor, Wagner teaches the respective unit is an analog computing circuit, a digital arithmetic circuit or a program-controlled microprocessor circuit (“The software can run on a local computer, a dedicated chip/microprocessor unit,” [0051]; embodiments of the invention can be implemented by various circuitry, including a dedicated microprocessor unit (i.e. a program-controlled microprocessor circuit) [0049]-[0051]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the device taught by Mourad with processor as taught by Wagner. Commercially available components may be combined to reproduce the device, and many types of controllers are suitable (Mourad [0128]). Accessibility of components is critical because outcomes from medical emergency (e.g. stroke) can be drastically improved by rapid diagnosis and classification, which can be challenging underdeveloped countries lack low cost imaging and/or diagnostics (Wagner [0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793